Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 31-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims are replete with such examples. A few of the many examples are: “disaggregating the Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n") of a Binary Aggregated Disclosed knowledge representation ("BAD-KR") of the technical teaching ("TT.0"), into a set of Binary Elementary Disclosed ("BED") inventive concepts of said technical teaching ("TT.0"), referred to as "BED-TT.0", input by a user and by appended items to the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("BED-TT.0") and to the Binary Aggregated Disclosed knowledge representation ("BAD-KR") for controlling an Innovation Expert System ("IES"),”, writing the data structure("PTRCT-DS") in a given Binary Aggregated CT-DS") and the Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S"), in given formats: a context document ("document.CT") in the disclosure document ("doc.0"), disclosing all context document marked up items ("doc.CT-MUIs"), and all elements ("X.0.n") and their Binary Aggregated Disclosed predicates ("BAD- X.0.n"), for any Binary Aggregated Disclosed knowledge representation ("BAD-KR") in the Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&SS"); and (d) automatically performing, for any Binary Aggregated Disclosed knowledge representation ("BAD-KR") in Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&SS"), controlled by this Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&S_S"), the steps comprising: prompting the user to input a set of Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k's"), in a given notation, of the technical teaching ("TT.0"); prompting the user to disaggregate the Binary Aggregated Disclosed predicates ("BAD-X.0.n"), into second sets of mirror predicates of Binary Elementary Disclosed creative concepts for each element K" ("{BED-cr-C.0.k"J1 k"_K"}"), which is a subset of the set of all K mirror predicates of the Binary Elementary Disclosed creative concepts ("{BED-cr-G.0.kJ1:kK}") such that it holds: any of the n Binary Aggregated Disclosed predicates ("BAD-X.0.n") is the same as the conjunction of the corresponding K" mirror predicates of the Binary Elementary Disclosed creative concepts ("1`knKnBED-cr-C.0.k"). prompting the user to input, in a given notation, for all of the Binary Aggregated Disclosed predicates ("BAD-X 0.n"), a set of justifications ("SoJUSdagr(BAD-X.O.n)") by Serial No. 13/923,630 Page 4 disclosure document marked up items ("doc.0-MUIs") and context document marked up items ("doc.CT-MUIs") of this disaggregation into the set of Binary Elementary Disclosed mirror predicates of the creative concepts ("{BED-cr-C.O.k"J1k"<_K"}"); a) automatically prompting the user for any Binary Elementary Disclosed creative concept ("BED-cr-C.0.k"")-involved in a means-plus-function-clause ("BED-cr-C.0.m"") through its disclosures ("DISse'(BED-cr-C.0.m" )"), until se1'(BED-cr-C.0.m")") enables the user to state the Binary Elementary Disclosed creative concepts ("BED-cr-C.O.k"'s") definitiveness; (b) automatically appending a legal justification statement of the identified disclosures ("JUSdef(DISse'o(BED-cr-C.0.m"))") to the corresponding Binary Elementary Disclosed creative concepts ("BED-cr-C.O.k""); and (c) automatically updating ("BED-TT.O"), the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.O") in the memory whereby the Binary Serial No. 13/923,630 Page 6 Elementary Disclosed creative concepts ("BED-cr-C.0.k"") is expanded by the legal justification of the identified disclosures ("JUSdef(DISse'O(BED-cr-C.O.m"))"); automatically prompting the user through the Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k"s") and its disclosures ("DISSe'(BED-cr-C.0.k")"), until one of the disclosures ("DIS"e'(BED-cr-C.O.k")") entitles the user to state that the Binary Elementary Disclosed creative concepts ("BED-cr-C.O.k"")are enabling disclosures. For determining obviousness and novelty and legal analysis or infringement, these are subjective limitation without any objective criteria. The specification and claims are not enabled as they are not described in a way that would allow one of ordinary skill in the art to make or use the invention without undue experimentation. For example, with regards to the limitation “disaggregating the Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n") of a Binary Aggregated Disclosed knowledge representation ("BAD-KR") of the technical teaching ("TT.0"), into a set of Binary Elementary Disclosed ("BED") inventive concepts of said technical teaching ("TT.0")”, there are no clear directions, explanation or examples of how a user or system identifies what is a binary aggregated disclosed inventive concept and/or a binary elementary disclosed inventive concept and also there are no clear directions, explanation or examples how a user or system goes about disaggregating the Binary Aggregated Disclosed inventive concept into a binary Elementary disclosed inventive concepts. Another step requires the use to input Binary elementary disclosed inventive concepts but as there are no directions or examples on how a user identifies these or what is considered a binary elementary disclosed inventive concept, a user cannot make or user the system. There are many such .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Regarding claims 31-60 the phrase "BAD-KR" renders the claim 1 and 16 indefinite because it is unclear what this terms encompasses. In the instant specification the term “BAD” is defined as “Binary^aggregated^disclosed” However there is no definition on what exactly “BAD” or “BAD-KR” is or encompasses. While what BAD (Binary^aggregated^disclosed ) stands  for is spelled out, what it actually is still is not clear. The amended claims 31 and 46 cites “wherein each of the Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n") comprises a description of one or more aspects of the technical teaching ("TT.0"), the description being formulated to be responsive to jurisdictional patent law and being disaggregated into a respective Binary Elementary Disclosed ("BED") inventive concept therefor only if the respective Binary Elementary Disclosed ("BED") inventive concept comprises a description on which the one or more of the 10 FSTP tests are executable so that a determination as to whether the jurisdictional patent law encompassing a respective FSTP test can be assessed.”. From this claim it would seem that a Binary Aggregated Disclosed inventive concepts (BAD) are a description of aspects of the technical teaching, the description is responsive to something dealing with patent law and being broken down into Binary Elementary disclosed inventive concepts (BED). It would also appear that 


Regarding claims 31-60, the claims are replete with the acronyms, symbols, notations, formulas and relations that render the claims indefinite because it is unclear what the terms mean and X.0.n”, “X.0.n”, “1≤n≤N”, “KR_R&S_S”, “doc.i-MUIs”, “document.CT”, “doc.CT-MUIs”, “BED-cr-C.0.k's”, “1≤k≤K”, Kn, KM, SoJUSdagr(BAD-X.0.n), “compound inventive concepts”, etc. The above listed are only examples and not entire list as there the claims are replete with undefined acronyms, symbols, notations, formulas, and relations that render the claims indefinite. These acronyms and terms are indefinite as they are not terms of the art and it not clear what exactly they encompass and the instant specification fails to clearly define them. 

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szygenda et al. (Szygenda et al.: US 20080086507) and further in view of Manual of Patent Examining Procedure (Manual of Patent Examining Procedure Eighth Edition, Revision 1, (MPEP)).

In regards to claim 31, Szygenda et al. discloses a computer-implemented method for updating a given data structure ("PTRCT- DS"), comprising all technical and legal facts alias relations between the technical teaching ("TT.0") and a given reference set ("RS") of prior art inventions related to the technical teaching ("TT.0") and a given legal context ("CT") respectively (Szygenda figures 12-16 as it maps facts of the specification to facts of prior specification in a given context.) and , by disaggregating the Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n") of a Binary Aggregated Disclosed knowledge representation ("BAD-KR") of the technical teaching ("TT.0"), into a set of Binary Elementary Disclosed ("BED") inventive concepts of said technical teaching ("TT.0"), referred to as "BED-TT.0", input by a user and by appended items to the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("BED-TT.0") and to the Binary Aggregated Disclosed knowledge representation ("BAD-KR") for controlling an Innovation Expert System ("IES"), the method using a memory for storing the so updated data structure ("PT RCT-DS"), generated by executing this method on the technical teaching's ("TT.0's") Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n"), representing their Binary Aggregated Disclosed predicates ("BAD-X.0.n") of its elements ("X.0.n"), the method comprising: 
(a) writing the data structure("PTRCT-DS") in a given Binary Aggregated Disclosed knowledge representation ("BAD-KR") into the memory; (Examiner interprets this mean a patent rejection is entered into memory. Szygenda et al. paragraph [0035-0036] teaches searching databases and internet for prior art related to the claims of endeavor (p), then paragraph [0037] teaches that compare prior art (specification (TT.i) and 

(b) automatically prompting the user to determine the Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&S_S") to be obeyed during execution of one or more of 10 FSTP tests, wherein the strategy comprises reach customization controls for determining a set of potentially relevant variations of the one or more of the 10 FSTP tests and sequencing customization controls to enable sequencing the steps of execution of the one or more of the 10 FSTP test, wherein the Reach and Sequencing customization controls Strategy ("KRR&S_S") comprises one of: (b).1 either given by the Innovation Expert System ("IES") as a default Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") for both strategies, based on the Binary Aggregated Disclosed knowledge representation ("BAD-KR"); (b).2 or Page 3a Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") input, in a given notation, by the user additionally to the Binary Aggregated Disclosed knowledge representation ("BAD-KR"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands limitation b and its subparts to mean that examiner is obey Mpep rules and regulations. )

(c) automatically identifying in the given data structure (PTRCT-DS") and the Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S"), in given formats: all prior art documents ("document. i's") in the reference set ("RS") and all prior art document marked up items ("doc.i-MUIs"); a context document ("document.CT") in the disclosure document ("doc.0"), disclosing all context document marked up items ("doc.CT-MUIs"), and all elements ("X.0.n") and their Binary Aggregated Disclosed 

(d) automatically performing, for any Binary Aggregated Disclosed knowledge representation ("BAD-KR") in Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&SS"), controlled by this Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&S_S"), the steps comprising: prompting the user to input a set of Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k's"), in a given notation, of the technical teaching ("TT.0"); prompting the user to disaggregate the Binary Aggregated Disclosed predicates ("BAD-X.0.n"), into second sets of mirror predicates of Binary Elementary Disclosed creative concepts for each element K" ("{BED-cr-C.0.k"J1 k"_K"}"), which is a subset of the set of all K mirror predicates of the Binary Elementary Disclosed creative concepts ("{BED-cr-G.0.kJ1:kK}") such that it holds: any of the n Binary Aggregated Disclosed predicates ("BAD-X.0.n") is the same as the conjunction of the corresponding K" mirror predicates of the Binary Elementary Disclosed creative concepts ("1`knKnBED-cr-C.0.k"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands limitations d1 and d2 to mean the system prompts the examiner to input 

prompting the user to input, in a given notation, for all of the Binary Aggregated Disclosed predicates ("BAD-X 0.n"), a set of justifications ("SoJUSdagr(BAD-X.O.n)") by Serial No. 13/923,630Page 4disclosure document marked up items ("doc.0-MUIs") and context document marked up items ("doc.CT-MUIs") of this disaggregation into the set of Binary Elementary Disclosed mirror predicates of the creative concepts ("{BED-cr-C.O.k"J1k"<_K"}"); automatically appending any set of justifications for all n Binary Aggregated Disclosed predicates ("SoJUSdagr(BAD-X.O.n)") to the corresponding n Binary Aggregated Disclosed predicate ("BAD-X.0.n"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands d3 and d4 to mean the system prompts the user to enter justifications of disaggregation by document mark ups or mapping to prior art and appending or attaching it to the action. Szygenda et al. figure 12-15 shows the justification for breaking down the claim into its elements. Also claims have multiple limitations and the justification for breaking it down into its subparts it that different parts of one or multiple references may cover different parts of the claim elements.) 

automatically generating a set of Binary Elementary Disclosed inventive concepts of the technical teaching ("BED-TT.0"), which is defined by a first set of all K Binary Elementary Disclosed creative concepts ("{{BED-cr-C.O.k1< k K}}") joined with additional sets of Binary Elementary Disclosed creative concepts consisting of K" Binary Elementary Disclosed creative concepts ("{{BED-cr-C.O.k",1 k"K"}I 1 n N}") and automatically updating the data structure ("PTRCT-DS") in the memory with the appended set of wherein each of the Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n") comprises a description of one or more aspects of the technical teaching ("TT.0"), the description being formulated to be responsive to jurisdictional patent law and being disaggregated into a respective Binary Elementary Disclosed ("BED") inventive concept therefor only if the respective Binary Elementary Disclosed ("BED") inventive concept comprises a description on which the one or more of the 10 FSTP tests are executable so that a determination as to whether the jurisdictional patent law encompassing a respective FSTP test can be assessed. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean that subparts and the mapping are saved into the memory. Szygenda et al. figures 12-15 shows the claims and it's elements mapped to the prior art and paragraph [0037] teaches stores the report in memory.)

However Szygenda et al. fails to disclose automatically prompting the user to determine the Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&S_S") to be obeyed during execution, wherein the Reach and Sequencing customization controls Strategy ("KRR&S_S") comprises one of: given by the Innovation Expert System ("IES") as a default Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") for both strategies, based on the Binary Aggregated Disclosed knowledge representation ("BAD-KR") and Serial No. 13/923,630Page 3a Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") input, in a given notation, by the user additionally to the Binary Aggregated Disclosed knowledge representation ("BAD-KR").


It would have been obvious for one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. with the teaches of the Mpep in order to prompt or guide a user to review a patent application using the guidelines and procedures laid out by the Mpep. It would have been obvious as to as the MPEP is the Manual of Patent examining procedures and lays out the requirements and procedure for examining a patent and the Szygenda et al. is tool to evaluates help individuals find prior art for the address the patent application claims in question. The benefit of doing so it would make the Szygenda et al. system more efficient as it make sure the outcome of the system is in line with patent procedures and requirements.

In regards to claim 32, Szygenda et al. in view of MPEP discloses a method according to claim 31, further comprising updating the data structure ("PTRCT-DS") by sets of disclosures 
(a) automatically prompting the user through each mirror predicate of Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k"") in each of the Binary Aggregated predicates ("BAD-X.0.n") of the knowledge representation ("KR") at issue, to identify for the binary elementary disclosed creative concepts ("BED-cr-C.0.k"") a set of disclosures ("SoDIS(BED-C.0.k")"), which is defined by the marked up items of the disclosure document ("MUI.Os") disclosing these Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k""), wherein the set of disclosures of the Binary Elementary Disclosed creative concepts ("SoDIS(BED-cr-C.0.k")") is justified by the set of justifications of the Binary Aggregated Disclosed predicates ("SoJUSdagr(BAD- X.0.n)") and hence linked to it; Serial No. 13/923,630 Page 5 
(b) automatically prompting the user to select at least one Binary Elementary Disclosed creative concept disclosure ("DISseI(BED-cr-C.0.k")") from any set of disclosures of Binary Elementary Disclosed creative concepts ("SoDIS(BED-cr-C.0.k")"), and to identify for it a set of legal justifications for the selected disclosures of Binary Elementary Disclosed creative concepts ("SoJUS(DIS e'(BED-cr-C.O.k"))"), which is defined by context documents comprising marked up information ("MUI.CTs") and disclosure documents comprising marked up information ("MUI.Os") justifying the selected disclosures of the Binary Elementary Disclosed creative concepts ("DISse'(BED-cr-C.O.k")") and hence linked to it; 
(c) automatically appending to any Binary Elementary Disclosed creative concept ("BED- cr-C.0.k"") its set of disclosures ("SoDIS(BED-cr-C.0.k"); 
(d) automatically appending to any selected disclosure ("DIS (BED-cr-C.0.k")") the set of legal justifications for the selected disclosure ("SoJUS(DIS e'(BED-cr-C.0.k"))"); and 
sel(BED-cr-C.O.k")"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean the system prompts the review the claims and specific of an application for written description. Mpep section 2163 disclosures reviewing claims and specification of an application to determine if it complies with 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112. In addition Szygenda et al. paragraph [0043] discloses wherein a system prompts a user for input and mapping of claims disclosures. An examiners write rejections and explains of why an application does not have lawful written description it would be obvious to also show how or explain why an application does have lawful written description.)

In regards to claim 33, Szygenda et al. in view of MPEP discloses a method according to claim 32, further comprising: (a) automatically prompting the user for any Binary Elementary Disclosed creative concept ("BED-cr-C.0.k"")-involved in a means-plus-function-clause ("BED-cr-C.0.m"") through its disclosures ("DISse'(BED-cr-C.0.m" )"), until identified disclosures ("DISse1'(BED-cr-C.0.m")") enables the user to state the Binary Elementary Disclosed creative concepts ("BED-cr-C.O.k"'s") definitiveness; (b) automatically appending a legal justification statement of the identified disclosures ("JUSdef(DISse'o(BED-cr-C.0.m"))") to the corresponding Binary Elementary Disclosed creative concepts ("BED-cr-C.O.k""); and (c) automatically updating ("BED-TT.O"), the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.O") in the memory whereby the Binary Serial No. 13/923,630 Page 6 Elementary Disclosed creative concepts ("BED-cr-C.0.k"") is expanded by the legal justification of the identified disclosures def(DISse'O(BED-cr-C.O.m"))"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean the system prompts the review the claims and specific of an application for definiteness and compliance with 35 USC 112 6th paragraph and making a statement or map to sections that support compliance or non-compliance. Rejections and examination of definiteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, are discussed in MPEP § 2171 - § 2174 and § 2181, subsection II and reviewing an application for means plus-function is discussed in MPEP section 2181. In both cases the application is review for compliance and/or non-compliance, and that examiner must make the record clear as to why it was non-compliant. As examiner as reviewed the application and claims for compliance it would be obvious to make a statement in the action as to why is compliant. In addition Szygenda et al. paragraph [0043] discloses wherein the system prompts a user to enter data.)

In regards to claim 34, Szygenda et al. in view of MPEP disclose a method according to claim 33, further comprising: (a) automatically prompting the user through the Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k"s") and its disclosures ("DISSe'(BED-cr-C.0.k")"), until one of the disclosures ("DIS"e'(BED-cr-C.O.k")") entitles the user to state that the Binary Elementary Disclosed creative concepts ("BED-cr-C.O.k"")are enabling disclosures; (b) automatically appending a legal justification statement of the enabling disclosures ("JUSen d(DIS e'(BED-cr-C.0.k"))") to the Binary Elementary Disclosed creative concepts ("DISseI(BED-cr-C.0.k")"); and (c) automatically updating ("BED-TT.0"), the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.0") in the memory whereby the Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k"") are expanded by its disclosures ("DIS e'(BED-cr-C.0.k")"), which is expanded by the legal justifications of the disclosures ("JUSed(DISSeI(BED-cr-C.0.k"))"). (In light of the 112 rejections, supra, the claims will st paragraph and making a statement as to if the claims and specification are enabled. Requirements and test of enablement are found in MPEP section 2164 and section 706.03(c) points out that the reason an application and claims are found to not be enable must be explained. As examiner as reviewed the application and claims for compliance it would be obvious to make a statement in the action as to why is compliant.)

In regards to claim 35, Szygenda et al. in view of MPEP disclose a method according to claim 34, further comprising: (a) automatically prompting the user to select from the Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k") occurrences of which are considered enabling disclosures, a subset of Binary Independent Disclosed creative concepts ("BID-cr- C.0.k*"); (b) automatically determining which Binary Independent Disclosed creative concepts ("BID-cr-C.O.k*") corresponds to which Binary Elementary Disclosed creative concepts ("BID-cr-C.0.k"); (c) automatically prompting the user, for a selection through any combinations of Binary Independent Disclosed creative concepts ("BID-cr-C.O.k*'), thus enabling the user to state thereafter that and why the selected Binary Independent Disclosed creative concept ("BID-cr-C.O.k*") is independent of any Binary Independent Disclosed creative concept ("BID-cr-C.O.k*') and combinations thereof; Serial No. 13/923,630 Page 7 (d) automatically appending the selected Binary Independent Disclosed creative concepts ("BID-cr-C.O.k") to Binary Independent Disclosed creative concepts ("BED- cr-C.0.k"); (e) automatically appending a legal justification of the selected Binary Independent Disclosed creative concepts ("JUSind(BID-cr-C.0.k*") to the selected Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*"); and (f) automatically updating ("BED-TT.0"), the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.0") in the memory by the selected Binary Independent Disclosed creative 

In regards to claim 36, Szygenda et al. in view of MPEP discloses a method according to claim 35, further comprising: (a) automatically prompting the user, for any selected Binary Independent Disclosed creative concept ("BID-cr-C.0.k*"), through any disclosure document marked up items ("doc.0-MUIs"), thus that the user may state thereafter that and why it is non- equivalent to a Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*'"); (b) automatically appending for the non-equivalent statement a legal justification of the Binary Independent Disclosed creative concepts ("JUS"e"([[{]]BID-cr-C.O.k*"), to the Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*"); and (c) automatically updating "BED-TT.0", the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.0") in the memory by the Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*"), as expanded by the legal justification according to the automatically appended Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean the system prompts the review of the claims and check to see if claims disclosed in prior art. In particular for claims not disclosed in prior art and  making a statement as to its justification, and appended or writing it into the report or office action. Sygenda et al. figures 12-15 shows the mapping of claims to prior art  and also shows 

In regards to claim 37, Szygenda et al. in view of MPEP discloses a method according to claim 36, further comprising: (a) automatically prompting the user to execute a novelty and nonobvious ("NANO") test on the current data structure (PTRCT-DS"); (b) automatically appending a legal justification of the Binary Independent Disclosed creative concepts ("JUSNANO({BID-cr-C.0.k*") to the Binary Independent Disclosed Serial No. 13/923,630 Page 8 creative concepts ("BID-cr-C.0.k*"), based on the novelty and nonobvious ("NANO") test; and (c) automatically updating "BED-TT.0", the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.0") in the memory by the Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*"), as expanded by the legal justification according to the automatically appended Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean the system prompts the review of the claims and check to see which claims are and which are not covered by the prior art wherein claims not covered prior are considered novel and nonobvious. The result of this is a statement citing whether the claims are novel and nonobvious. Sygenda et al. figures 12-15 shows the mapping of claims to prior art and also shows what elements of a claim are not disclosed. As the claim is not disclosed no equivalent of it was found and hence it is novel and nonobvious. Also Sygenda et al. paragraph [0043] prompts user for input.)
Serial No. 13/923,630 Page 9
In regards to claim 38, Szygenda in view of MPEP discloses a method according to claim 37, further comprising: (a) automatically prompting the user to state that and why the claimed invention is "not a natural law only"; (b) automatically appending a legal justification of the Binary Independent Disclosed creative concepts ("JUSNNLO({BID-cr-C.0.k*") to the Binary 

In regards to claim 39, Szygenda et al. in view of MPEP discloses a method according to claim 38, further comprising: (a) automatically prompting the user to select from Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*"), a set of Binary Independent Disclosed creative concepts ("BID-cr-C.0.k"); (b) automatically prompting the user to execute the novelty and nonobvious ("NANO") test for the selected set ("BID-cr-C.0.k"") on the current data structure (PTRCT-DS"); (c) automatically appending the selected set ("BID-cr-C.0.k"") to binary independent disclosed creative concepts ("BID-cr-C.O.k*"); (d) automatically appending the result of the novelty and nonobvious test and the legal justifications of the Binary Independent Disclosed creative concepts ("JUSN(BID-cr- C.Ok"") to the Binary Independent Disclosed creative concepts ("BID-cr-C.0.k""); and (e) automatically updating "BED-TT.0", the 

In regards to claim 40, Szygenda et al. in view of MPEP discloses a method according to claim 39, further comprising: Serial No. 13/923,630 Page 10 (a) automatically prompting the user to state the problem ("P.0") to be solved by the claimed invention; (b) automatically prompting the user to identify the set of marked up items of the disclosure document ("doc.0-MUls") describing this problem ("P.0") ("SoDIS(P.0)"); (c) automatically appending the statement of solving the problem ("P.0") to Binary Independent Disclosed creative concepts ("BID-cr-C.O.k""); (d) automatically appending the set of marked up items of the disclosure document describing the problem ("SoDIS(P.0)") to the Binary Independent Disclosed creative concepts ("BID-cr-C.0.k""); (e) automatically prompting the user, for any Binary Independent Disclosed creative concepts ("BID-cr-C.0.k""), through any marked up item of the disclosure document ("doc.0-MUI"), thus enabling it to state that these Binary Independent Disclosed creative concepts ("BID-cr-C.0.k"") are indispensable in the claimed invention for solving the problem ("P.0"); and (f) automatically appending the indispensable statement, the legal justification of the solving the problem 

In regards to claim 41, Szygenda et al. in view of MPEP discloses a method according to claim 31, subject to the additional limitations that part of the information input uses a given predesigned wording. (Examiner interprets claim to mean user inputs synonyms to used in the system. Szygenda et al. paragraph [0043] cites “The user may, in the search criteria, accept only exact-match occurrences, or may loosen match constraints to allow differences in number, tense, misspellings, alternative spellings, synonyms or other differences as desired.”)

In regards to claim 42, Szygenda et al. in view of MPEP discloses a method according to claim 31, subject to the additional limitations that part of the information input comprises confirmation of correctness by some given authority. (Szygenda et al. paragraph [0100] teaches user can enter reasons/justifications and information into the system, while the Mpep 2141.03 established what are "posc" (a person of ordinary skill and creativity, which an examiner is.) As 

In regards to claim 43, Szygenda et al. in view of MPEP discloses a method according to claim 31, subject to the additional limitations that part of the information input represents enrichments of various kinds of the PTR-DS. (Szygenda et al. paragraph [0100] teaches an input reasons and information into the system, which be enrichment of the data, in addition any mapping as done in Szygenda et al. figures 12-15 would also be enrichment of data.)
Serial No. 13/923,630 Page 11
In regards to claim 44, Szygenda et al. in view of MPEP discloses a method according to claim 31, subject to the additional limitations that part of the information input represents given modifications of the volume of a set of alternatives. (Examiner interprets the claim to mean that information input represents alternatives to data that can used be used. Szygenda et al. paragraph [0043] cites “The user may, in the search criteria, accept only exact-match occurrences, or may loosen match constraints to allow differences in number, tense, misspellings, alternative spellings, synonyms or other differences as desired.)

In regards to claim 45, Szygenda et al. in view of MPEP disclose a method according to claim 31, subject to the additional limitations that part of the information input represents given determinations of test specific execution sequences. (Examiner interprets the claim to mean information input represents given determinations of tests. Requirements and test of enablement are found in MPEP section 2164 and section 706.03(c) points out that the reason an application and claims are found to not be enable must be explained. This would be determination by examiner that input in the system or office action.)

In regards to claim 46, Szygenda et al. discloses a system including a processor and memory with instructions (Szygenda paragraph [0029]), the instructions executing a computer-implemented method for updating a given data structure ("PTRCT- DS"), comprising all technical and legal facts alias relations between the technical teaching ("TT.0") and a given reference set ("RS") of prior art inventions related to the technical teaching ("TT.0") and a given legal context ("CT") respectively, and further comprising one or more tests for determining whether the technical teachings satisfies the given context as well as execution results of the one or more tests, thereby enabling automatic recognition of and retrieval of an answer to a query about the pair of technical teachings and the reference set, the computer implemented method updating the given data structure, the given data structure (“PRT-DS”) updated (Szygenda figures 12-16 wherein it so a data structure comprising technical and legal facts of instant application to prior and testing it to see if they cover or satisfy limitations.) by disaggregating the Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n") of a Binary Aggregated Disclosed knowledge representation ("BAD-KR"), an inventive concept comprising a lawful disclosure of a technical statement describing an inventive property of an element of a claimed invention, wherein Binary is indicative that it is either true or false that an element has an inventive property, and wherein Aggregated is indicative of the inventive concepts comprising disaggregatable compounds, the Binary Aggregated Disclosed  inventive concepts disaggregated into a set of Binary Elementary Disclosed ("BED") inventive concepts of said technical teaching ("TT.0"), referred to as "BED-TT.0", input by a user and by appended items to the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("BED-TT.0") and to the Binary Aggregated Disclosed knowledge representation ("BAD-KR") for controlling an Innovation Expert System ("IES"), the method using a memory for storing the so updated data structure ("PT RCT-DS"), generated by executing this method on the technical teaching's ("TT.0's") Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n"), representing their Binary Aggregated Disclosed predicates ("BAD-X.0.n") of its elements ("X.0.n"), the method comprising: 
CT-DS") in a given Binary Aggregated Disclosed knowledge representation ("BAD-KR") into the memory; (Examiner interprets this mean a patent rejection is entered into memory. Szygenda et al. paragraph [0035-0036] teaches searching databases and internet for prior art related to the claims of endeavor (p), then paragraph [0037] teaches that compare prior art (specification (TT.i) and claims) to claims of TT.p. Also paragraph [0037] teaches a computer, processor, and writing to the memory.)

(e) automatically prompting the user to determine the Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&S_S") to be obeyed during execution of one or more tests, wherein the strategy comprises reach customization controls for determining a set of potentially relevant variations of the one or more of the tests and sequencing customization controls to enable sequencing the steps of execution of the one or more tests, wherein the Reach and Sequencing customization controls Strategy ("KRR&S_S") comprises one of: given by the Innovation Expert System ("IES") as a default Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") for both strategies, based on the Binary Aggregated Disclosed knowledge representation ("BAD-KR"); Page 3a Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") input, in a given notation, by the user additionally to the Binary Aggregated Disclosed knowledge representation ("BAD-KR"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands limitation b and its subparts to mean that examiner is obey Mpep rules and regulations. )

CT-DS") and the Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S"), in given formats: all prior art documents ("document. i's") in the reference set ("RS") and all prior art document marked up items ("doc.i-MUIs"); a context document ("document.CT") in the disclosure document ("doc.0"), disclosing all context document marked up items ("doc.CT-MUIs"), and all elements ("X.0.n") and their Binary Aggregated Disclosed predicates ("BAD- X.0.n"), for any Binary Aggregated Disclosed knowledge representation ("BAD-KR") in the Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&SS"); and (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands limitation c and its subparts to mean that examiner inputs claims, concepts, and properties in the action. Szygenda et al. paragraph [0035-0036] teaches finding prior art related to TT.p and paragraph [0043] teaches wherein the system prompts the user and figure 13 shows wherein claims are entered into the system or displayed.)

(d) automatically performing, for any Binary Aggregated Disclosed knowledge representation ("BAD-KR") in Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&SS"), controlled by this Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&S_S"), the steps comprising: prompting the user to input a set of Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k's"), in a given notation, of the technical teaching ("TT.0"); prompting the user to disaggregate the Binary Aggregated Disclosed predicates ("BAD-X.0.n"), into second sets of mirror predicates of Binary Elementary Disclosed creative concepts for each element K" ("{BED-cr-C.0.k"J1 k"_K"}"), which is a subset of the set of all K mirror predicates of the Binary Elementary Disclosed creative concepts 

prompting the user to input, in a given notation, for all of the Binary Aggregated Disclosed predicates ("BAD-X 0.n"), a set of justifications ("SoJUSdagr(BAD-X.O.n)") by Serial No. 13/923,630Page 4disclosure document marked up items ("doc.0-MUIs") and context document marked up items ("doc.CT-MUIs") of this disaggregation into the set of Binary Elementary Disclosed mirror predicates of the creative concepts ("{BED-cr-C.O.k"J1k"<_K"}"); automatically appending any set of justifications for all n Binary Aggregated Disclosed predicates ("SoJUSdagr(BAD-X.O.n)") to the corresponding n Binary Aggregated Disclosed predicate ("BAD-X.0.n"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands d3 and d4 to mean the system prompts the user to enter justifications of disaggregation by document mark ups or mapping to prior art and appending or attaching it to the action. Szygenda et al. figure 12-15 shows the justification for breaking down the claim into its elements. Also claims have multiple limitations and the justification for breaking it down into its subparts it that different parts of one or multiple references may cover different parts of the claim elements.) 

CT-DS") in the memory with the appended set of justifications according to appended Binary Aggregated Disclosed predicate ("BAD-X.0.n") and the generated set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.0") ("BED-TT.0") wherein each of the Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n") comprises a description of one or more aspects of the technical teaching ("TT.0"), the description being formulated to be responsive to jurisdictional patent law and being disaggregated into a respective Binary Elementary Disclosed ("BED") inventive concept therefor only if the respective Binary Elementary Disclosed ("BED") inventive concept comprises a description on which the one or more of the 10 FSTP tests are executable so that a determination as to whether the jurisdictional patent law encompassing a respective FSTP test can be assessed. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean that subparts and the mapping are saved into the memory. Szygenda et al. figures 12-15 shows the claims and it's elements mapped to the prior art and paragraph [0037] teaches stores the report in memory.)

However Szygenda et al. fails to disclose automatically prompting the user to determine the Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&S_S") to be obeyed during execution, wherein the Reach and Sequencing customization controls Strategy ("KRR&S_S") comprises one of: given by the Innovation Expert 

Manual of Patent Examining Procedure Eighth Edition, Revision 1 (Label as MPEP from here forth) disclose the user to determine the Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&S_S") to be obeyed during execution, wherein the Reach and Sequencing customization controls Strategy ("KRR&S_S") comprises one of: given by the Innovation Expert System ("IES") as a default Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") for both strategies, based on the Binary Aggregated Disclosed knowledge representation ("BAD-KR") and Serial No. 13/923,630Page 3a Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") input, in a given notation, by the user additionally to the Binary Aggregated Disclosed knowledge representation ("BAD-KR"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands limitation b and its subparts to mean that examiner is obey to Mpep rules and regulations. The Mpep disclose wherein the patent laws, regulations, and procedures that must be followed when applying for a patent, examining a patent, and during patent litigation procedures.)

It would have been obvious for one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. with the teaches of the Mpep in order to prompt or guide a user to review a patent application using the guidelines and procedures laid out by the Mpep. It would have been obvious as to as the MPEP is the Manual of Patent examining procedures and lays out the requirements and procedure for examining a patent and the 

In regards to claim 47 it is the system embodiment of claim 32 and thus rejected using the same reasoning as claim 32.
In regards to claim 48 it is the system embodiment of claim 32 and thus rejected using the same reasoning as claim 33.
In regards to claim 49 it is the system embodiment of claim 34 and thus rejected using the same reasoning as claim 34.
In regards to claim 50 it is the system embodiment of claim 35 and thus rejected using the same reasoning as claim 35.
In regards to claim 51 it is the system embodiment of claim 36 and thus rejected using the same reasoning as claim 36.
In regards to claim 52 it is the system embodiment of claim 37 and thus rejected using the same reasoning as claim 37.
In regards to claim 53 it is the system embodiment of claim 38and thus rejected using the same reasoning as claim 38.
In regards to claim 54 it is the system embodiment of claim 39 and thus rejected using the same reasoning as claim 39.
In regards to claim 55 it is the system embodiment of claim 40 and thus rejected using the same reasoning as claim 40.
In regards to claim 56 it is the system embodiment of claim 41 and thus rejected using the same reasoning as claim 41.
In regards to claim 57 it is the system embodiment of claim 42 and thus rejected using the same reasoning as claim 42.
In regards to claim 58 it is the system embodiment of claim 43 and thus rejected using the same reasoning as claim 43.
In regards to claim 59 it is the system embodiment of claim 44 and thus rejected using the same reasoning as claim 44.
In regards to claim 60 it is the system embodiment of claim 45 and thus rejected using the same reasoning as claim 45.

Response to Arguments
Applicant's arguments filed 24 August 2017 have been fully considered but they are not persuasive. 
The applicant argues: 
The amendments to the claims overcome the rejection of the claims under 35 USC 112(a) and (b), and such the rejection should be withdrawn.

The examiner respectfully traverses the applicant’s arguments as the PTAB has found the invention lacks enablement in the specification and as the specification has not been amended it fails to overcome the lack of enablement. While the applicant has amended the claims in an attempt to overcome the rejection it found to be insufficient as it still suffers from lack of enablement and indefiniteness.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127